Name: Council Directive 90/120/EEC of 5 March 1990 amending Directive 88/407/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural activity;  health;  trade;  trade policy
 Date Published: 1990-03-17

 Avis juridique important|31990L0120Council Directive 90/120/EEC of 5 March 1990 amending Directive 88/407/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species Official Journal L 071 , 17/03/1990 P. 0037 - 0039 Finnish special edition: Chapter 3 Volume 32 P. 0086 Swedish special edition: Chapter 3 Volume 32 P. 0086 *****COUNCIL DIRECTIVE of 5 March 1990 amending Directive 88/407/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (90/120/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1) and in particular Article 18 thereof, Having regard to the proposal from the Commission, Whereas under Article 21 of the said Directive, Member States are to comply with the Directive by 1 January 1990 at the latest; Whereas it is appropriate, in order to allow an effective implementation of that Directive, to make a number of amendments to the Annex to take into account developments in the situation, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 88/407/EEC is hereby amended as follows: 1. In Annex B, Chapter II, 1: (a) The following subparagraph shall be added to (iii): 'however, until 30 June 1990 Member States may disregard the results of the test provided that the semen has been subjected, with a negative result, to a test for the presence of white blood cells. Member States exercising this option shall take all the necessary measures to ensure that such semen or embryos resulting therefrom do not enter into intra-Community trade;'. (b) Point (iv) shall be replaced by the following: '(iv) for infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis, a serum neutralization test or an ELISA test with a negative result. However until 31 December 1992: - it is not necessary to carry out these tests on bulls which have already been subjected to such tests and have given a positive result to the serological test carried out in accordance with this Directive, - vaccination against these diseases may be practised on sero-negative bulls, either with one dose of a temperature-sensitive live vaccine administered intranasally or two doses of an inactivated vaccine separated by an interval of not less than three weeks and not more than four weeks; the vaccination must be repeated subsequently at intervals of not more than six months'. (c) The following shall be added to (v): 'However, bulls which are not used for the production of semen may be exempt from the antibody test or a culture test for campylobacter foetus infection, with the proviso that such bulls may not be re-admitted to semen production until they have been subjected to such a test or culture and given a negative result'. 2. In Annex B, Chapter II, paragraph 3, the following subparagraph shall be added: 'However, until 31 December 1992: - these provisions shall not apply to sero-positive bulls which, prior to their first vaccination in accordance with this Directive at the insemination centre, gave a negative reaction to the serum neutralization test or the ELISA test for infectious bovine rhinotracheitis or infectious pustular vulvo-vaginitis; - sero-positive bulls referred to in the second subparagraph of Article 4 (1) must be isolated, since their semen may be the subject of intra-Community trade in accordance with the provisions for trade in semen from such bulls under Article 4 (1) second, third, fourth and fifth subparagraphs.' 3. In Annex C: (a) in (b) (ii), first and second indents, the words 'before entering the centre' shall be deleted; (b) in 3 (ii), the second-last and last lines, shall be amended to read: '. . . and which have been sealed and numbered prior to dispatch from the approved storage facilities'. 4. In Annex D, point IV shall be replaced by the text in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 April 1990 at the latest. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 5 March 1990. For the Council The President J. WALSH (1) OJ No L 194, 22. 7. 1988, p. 10. ANNEX 'IV. I, the undersigned veterinatian, certify that: 1. the semen described above was collected, processed and stored under conditions which comply with the standards laid down in Directive 88/407/EEC; 2. the semen described above, was sent to the place of loading in a sealed container under conditions which comply with Directive 88/407/EEC and bearing the number . . .; 3. the semen described above was collected in a centre where all bulls gave a negative result to a serum neutralization test or an ELISA test for infectious bovine rhinotracheitis or infectious pustular vulvo-vaginitis carried out in accordance with Directive 88/407/EEC (1); 4. the semen described above was collected from bulls: (i) which gave a negative result to a serum neutralization test or an ELISA test for infectious rhinotracheitis or infectious pustular vulvo-vaginitis carried out in accordance with Directive 88/407/EEC (1); or (ii) which gave a positive result to the tests referred to at (i) but which had already given a negative reaction to these tests prior to a first vaccination in accordance with the Directive at the insemination centre (1); or (iii) which gave a positive result to a serum neutralization test or an ELISA test for infectious bovine rhinotracheitis or infectious pustular vulvo-vaginitis and have not been vaccinated in accordance with Directive 88/407/EEC (1): and in which case the semen comes from a consignment which has been subjected, with a negative result, to an examination by inoculation or a virus isolation test (1) as referred to in the third subparagraph or Article 4 (1) of Directive 88/407/EEC in laboratory . . . (2); 5. the semen described above was collected from bulls: (i) which have not been vaccinated against foot-and-mouth disease (1); or, (ii) which have been vaccinated against food-and-mouth disease in accordance with Directive 88/407/EEC (1); and in which case the semen comes/does not come (1) from a collection in which a maximum of 10 per cent of the semen collected with a view of trade (with a minimum of five straws) has been subjected, with a negative result, to a virus isolation test for foot and mouth disease in laboratory . . . (2). Done at (signature) (Name in block letters) Seal (1) Delete as necessary. (2) Name of the laboratory specified in accordance with the second subparagraph of Article 4 (1) of Directive 88/407/EEC.'